Name: 95/336/EC: Commission Decision of 25 July 1995 establishing the list of approved fish farms in Denmark and repealing Decision 94/864/EC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  fisheries;  agricultural policy;  health
 Date Published: 1995-08-18

 Avis juridique important|31995D033695/336/EC: Commission Decision of 25 July 1995 establishing the list of approved fish farms in Denmark and repealing Decision 94/864/EC Official Journal L 195 , 18/08/1995 P. 0026 - 0027COMMISSION DECISION of 25 July 1995 establishing the list of approved fish farms in Denmark and repealing Decision 94/864/EC (Text with EEA relevance) (95/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 93/54/EEC (2), and in particular Article 6 thereof, Whereas the Member States may obtain the status of approved farm free of certain fish diseases for fish farms situated in non-approved zones; Whereas Denmark, by letter of 27 April 1995, submitted to the Commission the justifications for obtaining the status of approved farm in respect of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for certain fish farms situated in Jutland, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status; Whereas the Commission and the Member States examined the justifications notified by Denmark for each farm at meetings held on 23 May 1995 and 21 June 1995; Whereas as a result of these examinations additional information was requested, in particular on the geographical and hydrographical situation of these farms; Whereas the result of this examination is that the farms meet all the requirements of Article 6 of Directive 91/67/EEC; Whereas the list of farms approved free of IHN and VHS should therefore be established; Whereas it must be taken into account that Denmark is already an approved zone with regard to IHN; Whereas the programme for obtaining the status of approved farm, submitted to the Commission by the Danish authorities and approved by Commission Decision 94/864/EC (3), can be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The farms listed in the Annex are recognized as approved farms with regard to IHN and VHS, situated in a zone not approved with respect to VHS. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Fish farms in Denmark approved with regard to IHN and VHS 1. Vaerum Molle Dambrug DK-8900 Randers 2. Trehoeje Klaekkeri DK-8766 Nr. Snede 3. Hallesoehus Dambrug DK-8766 Nr. Snede 4. Loevet Dambrug DK-8654 Bryrup 5. Hallesoe Dambrug DK-8766 Nr. Snede 6. Sillerupvaeld Dambrug DK-7470 Karup 7. Skade Dambrug DK-8765 Klovborg 8. Vork Dambrug DK-6040 Egtved 9. Egebaek Dambrug DK-6880 Tarm